DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/992,636 filed 08/13/2020 and Amendment filed 12/15/2021.
Claims 1-20 remain pending in the Application. Claims 9-15 are withdrawn from the consideration as non-elected. Claims 1-8, 16-20 are under examination at this time.
Applicant's arguments filed12/15/2021 have been fully considered, and they are partly persuasive.

Allowable Subject Matter
Claims 1-8, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Amendment/Arguments filed 12/15/2021 (Remarks, Pages 7, 8) the Prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the  instant claims, such as: predicting, by applying a first machine learning model to the netlist, a first amount of time that it will take to finish compiling  the circuit design; based on the first amount of time exceeding a first threshold, predicting, by applying a second machine learning model to the netlist, a first place and route strategy among all limitations of claims 1 and 16 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Remarks

7.	In remarks Applicant argues in substance:
i) Applicant affirms the election made on September 15, 2021 of Group I (Claims 1- 18 and 16-20). Applicant requests rejoinder of the withdrawn claims upon allowance of the pending claims.
8.	Examiner respectfully disagrees for the following reasons:
With respect to i) it should be noted that rejoinder of previously withdrawn claims would not be proper under MPEP 821.09 because the independent claim 9 requires all of the limitations of allowable claim 1. Therefore in order to satisfy Applicants’ request rejoinder claims 9-15, claim 9 should recite all limitations of claim 1. Moreover Applicant Arguments/Remarks filed 12/15/2021 do not specify particular claims for rejoinder.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




HR
01/12/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851